PER CURIAM.
The employer/carrier appeal from an order by which the judge of compensation claims set aside an order approving a settlement agreement and awarded benefits. We affirm that part of the order by which the judge set aside the settlement agreement but strike that part of the order by which he awarded benefits. We strike the award of benefits because the parties agreed that evidence supporting an award of benefits was not presented in the hearing below, which was limited in scope to the petition to set aside the earlier order.
The appealed order is accordingly affirmed in part and reversed in part.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.